


110 HCON 382 IH: Recognizing the important social and labor

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 382
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Ms. DeLauro (for
			 herself, Mr. Sires,
			 Mr. Holt, Ms. Lee, Ms.
			 Matsui, Ms. Woolsey,
			 Mr. Lewis of Georgia,
			 Ms. Kaptur,
			 Ms. Sutton,
			 Mrs. Capps,
			 Mr. Brady of Pennsylvania,
			 Mr. Payne,
			 Mr. Pallone,
			 Mr. Rothman, and
			 Mr. Scott of Virginia) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Recognizing the important social and labor
		  contributions and accomplishments of Congresswoman Mary T. Norton of New Jersey
		  on the 70th anniversary of the Fair Labor Standards Act.
	
	
		Whereas Congresswoman Mary Norton was the 6th woman to
			 serve in the United States Congress;
		Whereas Congresswoman Norton was the first woman elected
			 to the United States Congress from east of the Mississippi;
		Whereas Congresswoman Norton was elected to the 69th
			 Congress and the 12 succeeding Congresses;
		Whereas Congresswoman Norton was the first woman to head a
			 Committee of the House;
		Whereas Congresswoman Norton became the chair of 3
			 committees during her time in Congress—Veterans Affairs, the District of
			 Columbia, and Labor;
		Whereas Congresswoman Norton played an instrumental role
			 as Chair of the Committee on Labor in the passage of the Fair Labor Standards
			 Act;
		Whereas after much opposition and despite the original
			 version of the Fair Labor Standards Act being defeated, the Congresswoman
			 produced another version of the legislation which passed the House on May 24,
			 1938, by a vote of 314 to 97;
		Whereas President Roosevelt signed the Fair Labor
			 Standards Act into law on June 25, 1938;
		Whereas the Fair Labor Standards Act established a
			 national minimum wage, set standards in overtime pay, prohibited cruel child
			 labor, and was the formative legislation for the labor laws and standards of
			 the Nation;
		Whereas Congresswoman Norton was a catalyst in the passage
			 of this influential labor legislation; and
		Whereas Congresswoman Norton was a champion of the
			 American worker: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 important social and labor contributions and accomplishments of Congresswoman
			 Mary T. Norton of New Jersey on the 70th anniversary of the Fair Labor
			 Standards Act; and
			(2)acknowledges the
			 importance and the role that the Fair Labor Standards Act of 1938 played in
			 shaping today’s labor standards, especially minimum wage, overtime pay, child
			 labor laws, and equal pay.
			
